MEMORANDUM **
California state prisoner Bradley Hardison appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that a correctional officer falsely accused him of threatening behavior in retaliation for Hardison’s assistance to other inmates in filing administrative grievances. We have jurisdiction pursuant 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim under the Prison Litigation Reform Act, 28 U.S.C. § 1915A, Resnick v. Hayes, 213 *524F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Hardison’s retaliation claim because any alleged retaliatory conduct preceded Hardison’s protected activity, and because Hardison failed to allege facts demonstrating that the correctional officer’s statements accusing Hardison of threatening and stalking behavior did not serve a legitimate penological goal. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.